                                                                        FILED
                                                                     IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT
                                                                 US DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
_ _ _ _ _ _ _ _ _ _ _x                                          *      AUG 20 2019      *
ALBERT ROBINSON,
                                                                BROOKLYN OFFICE
                       Plaintiff,
                                                                    MEMORANDUM
                       V.                                           AND ORDER

VIGORITO, BARKER, PATTERSON, NICHOLS                                 19-CV-2914 (WFK)
& PORTER, LLP.; JEFFREY NICHOLS; MAMIE
STATHATOS-FULGIERI; SCOTT SINGER;
EDWARD J. AREVALO; GILBERT H. CHOI;
ROBERT BOCCIO; KIKI CHRISOMALLIDES;
ADAMS. COVITT; CAROLYN RANKIN; ANNA
I. HOCK; WAYNE R. ROTH; RUTH
BOGATYROW-KRAFT; RALPH VINCENT
MORALES; GREGG DOUGLAS WEINSTOCK;
MARGARET HILTON-ANTONINO; ALFRED R.
VIGORITO; GARY W. PATERSON; TODD E.
GILBERT; KEVIN D. PORTER; DYLAN
BRAVERMAN; JERRY GIARDINA; ADON AID
C. MEDINA; LEILANI RODRIGUEZ; ANTHONY
VENDITTO; JOHN DOE; DAVID KEITH OAKS;
THE LAW FIRM OF DAVID K. OAKS, PA;
KIMBERLY MURPHY,

                     Defendants.
                                             X
- - -   - - - - -  -   -  -  -  -  -  -   -
WILL I AMF. KUNTZ, II, United States District Judge:

       On May 13, 2019, plaintiff, a resident of Georgia, filed this in form a pauperis action pro

se against Defendant attorneys and law firms involved in litigation in other jurisdiction in which

plaintiff was a party seeking damages. By Order dated July 31, 2019, the complaint was

dismissed as frivolous and malicious and for failure to state a claim on which relief may be

granted pursuant to 28 U.S.C. § 1915(e)(2)(B); Judgment was entered on August 1, 2019. On

August 12, 2019, plaintiff submitted "Plaintiffs Objection to Judge's Sua Sponte Taking of

Judicial Notice, Order Adjudicating the Merits of the Case and then Dismissing Case as


                                                 1
J,




     Frivolous & Malicious and Plaintiffs Request to Be Heard Pursuant to Federal Rules of

     Evidence 201(e) and Motion to Be Represented by Counsel." The Court construes plaintiffs

     submission as a request for reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil

     Procedure since it was filed within twenty-eight days of the judgment. See Fed. R. Civ. P. 59(e).

     For the reasons set forth below, Plaintiffs motion for reconsideration is denied.

             Under Federal Rule of Civil Procedure 59(e) and Local Civil Rule 6.3, a court may grant

     .reconsideration on the basis of an "intervening change of controlling law, the availability of new

     evidence, or the need to correct a clear error or prevent manifest injustice." Kole/ Beth Yechiel

     Mechil ofTartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quotation marks

     and citation omitted). The standard for granting a reconsideration motion is "strict," and

     reconsideration generally will be denied "unless the moving party can point to controlling

     decisions or data that the court overlooked-matters, in other words, that might reasonably be

     expected to alter the conclusion reached by the court." Shrader v. CSXTransp., Inc., 10 F.3d

     255, 257 (2d Cir. 1995) (citations omitted). "It is well-settled that [a motion for reconsideration]

     is not a vehicle for relitigating old issues, presenting the case under new theories, securing a

     rehearing on the merits, or otherwise taking a second bite at the apple." Analytical Surveys, Inc.

     v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended (July 13, 2012) (quotations

     omitted).

            In his motion for reconsideration, Plaintiff does not identify any intervening change of

     controlling law, or the availability of new evidence, that would warrant the Court's

     reconsideration of its order dismissing Plaintiffs complaint. Nor does Plaintiff identify any

     controlling decisions that the Court overlooked in its prior order. In other words, Plaintiff does




                                                       2
not point the Court to any ground for reconsideration under the strict standards of Local Civil

Rule 6.3 and Federal Rule of Civil Procedure 59(e). Therefore, Plaintiffs motion is denied.

          With respect to plaintiffs objection to the Court taking judicial notice of the fact that

plaintiff has been a party to a least a dozen civil actions in the federal courts, this Court may take

judicial notice of prior lawsuits. See Global Network Commc'ns, Inc. v. City ofNew York, 458

F.3d 150, 157 (2d Cir. 2006) ("A court may take judicial notice of a document filed in another

court not for the truth of the matters asserted in the other litigation but rather to establish the fact

of such litigation and related filings." (citation omitted)); Kramer v. Time Warner, Inc., 937 F.2d

767, 774 (2d Cir. 1991) ("[C]ourts routinely take judicial notice of documents filed in other

courts ... to establish the fact of such litigation and related filings.").

          To the extent plaintiff requests the appointment of pro bono counsel, the motion is

denied.

                                            CONCLUSION

          Accordingly, the motion for reconsideration is denied. The court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore informa

pauperis status is denied for the purpose of any appeal. Coppedge v. United States, 369 U.S.

438, 444--45 (1962).
                                                                       s/WFK




Dated: Brooklyn, New York
       August 20, 2019

                                                                                 I
                                                                                 I




                                                     3
